Judgment, Supreme Court, Bronx County (Ethan Greenberg, J.), rendered September 26, 2007, as amended January 8, 2008, convicting defendant, after a jury trial, of attempted murder in the second degree, assault in the first degree and criminal possession of a weapon in the second and third degrees, and sentencing him to an aggregate term of seven years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility, including its acceptance of the victim’s version of the incident. The victim’s testimony clearly negated defendant’s justification defense, particularly with respect to the final shot, which was fired at the fleeing victim.
Defendant did not preserve his claim that the court based his sentence on any improper criteria, and we decline to review it in the interest of justice. As an alternative holding, we find it unsupported by the record. We perceive no basis for reducing the sentence. Concur—Gonzalez, P.J., Tom, Sweeny and Catterson, JJ.